EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner notes that this Examiner’s Amendment addresses a small typographical mistake in claim 6. 

Claim 6, lines 1-2 are amended as follows:  “The medical instrument of Claim 1, wherein the rotatable spool is configured to translate towards the distal end of the elongate shaft or towards a proximal end of the elongate shaft”


Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 8/29/2019 and in view of the Examiner’s Amendment contained in the present Action, could either not be found or was not suggested in the prior art of record. With respect to claims 1, 8 and 16, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a pull wire fixedly coupled to the distal end of the elongate shaft, the pull wire being configured to actuate the elongate shaft; and a rotatable spool in the instrument base, the rotatable spool being configured to direct the pull wire to the elongate shaft at an angle, wherein the rotatable spool is configured to translate in coordination with actuation of the elongate shaft to control the angle of the pull wire relative to the elongate shaft, as recited in claim 1; a pull wire arranged around the rotatable spool and fixedly coupled to the elongate shaft, wherein the pull wire exits the rotatable spool at an angle; and a robotic drive mechanism coupled to the medical instrument, the robotic drive mechanism being configured to actuate the elongate shaft by applying tension to the pull wire, wherein the robotic drive mechanism is further configured to control the angle of the pull wire by translating the rotatable spool in coordination with applying the tension to the pull wire, as recited in claim 8; or the feature of a pull wire coupled to the elongate member; a robotic interface coupled to the pull wire, the robotic interface being configured to exert a pulling force on the pull wire to control a degree of freedom of the elongate member; and a 
The closest relevant art is: U.S. Publication No. 2014/0069437 to Reis et al. which discloses a medical robotic system (16) comprising: a medical instrument comprising an elongate shaft (medical device 106), a rotatable spool (drive pulley assembly 150), and a pull wire (actuation element, disclosed in paragraph 71, but not shown in Figs.) arranged around the rotatable spool (drive pulley assembly 150) and fixedly coupled to the elongate shaft (medical device 106, via tracks 158), wherein the pull wire exits the rotatable spool at an angle (see Fig. 8D); and a robotic drive mechanism (driver system 110) coupled to the medical instrument, the robotic drive mechanism (driver system 110) being configured to actuate the elongate shaft by applying tension to the pull wire (paragraph 71), but Reis et al. does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/AMBER R STILES/Primary Examiner, Art Unit 3783